Citation Nr: 1517526	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Diseases associated with exposure to certain herbicide agents used in support of military operations during the Vietnam era, including respiratory cancers, will be presumed to have been incurred in service, provided exposure to herbicide is shown.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§  3.307(a)(6), 3.309(e).

The Veteran claims to have been exposed to herbicide while performing his duties as a radio repairman at a communication station at Phu Mu, Thailand.  His service personnel records confirm service in Thailand from November 1967 to October 1968 as a radio repairman.  

The Veterans Benefits Administration (VBA) Adjudication Manual directs adjudicators to concede exposure to herbicide on a factual basis where the Veteran served "during the Vietnam era" at a U.S. Army Base in Thailand and as a member of a military police unit or with a military police occupational specialty.  M21-1MR, pt. IV, subpt. ii. ch. 2, § C.10.q.  

Where exposure cannot be conceded on this basis, the RO is required to ask the Veteran for the approximate dates, location, and nature of the alleged exposure, and then make a formal determination as to whether further development to the Joint Service Records Research Center (JSRRC) is appropriate.  Id.

A January 2013 VA memorandum from a Military Records Specialist made a formal finding of inability to corroborate herbicide exposure based on insufficient evidence to send to the JSRRC.

The following efforts were made to gather sufficient information to forward to JSRRC.  In July 2011, the Veteran submitted a claim for service connection stating "[l]ung cancer due to exposure to Agent Orange."  In September 2011, a Veteran's Claims Assistance Act letter was sent to the Veteran requesting further clarification on when, where, and how he was exposed to herbicides.  Two items were received: a statement from the Veteran, received November 2011, indicating he was starting chemotherapy and a document, received December 2011, indicating the Veteran was in the U.S. Army stationed at Phu Mu communications site.  In April 2012, a letter was dispatched to the Veteran informing him VA was requesting records from the National Personnel Records Center on his herbicide exposure.  The request for information was made asking for any documents showing exposure to herbicides.  A subsequent response concluded there where "no records of exposure to herbicides."  After that a Memorandum for the Record about Herbicide use in Thailand during the Vietnam Era was included in the claims file.  Finally, a review of the Veteran's DD 214 and treatment records was made revealing no evidence of herbicide exposure.  As a result of this development, the January 2013 formal finding of insufficient evidence to send to JSRRC was made.   

However, following this development and the determination there was insufficient evidence to forward the Veteran's information to JSRRC; the Veteran provided further detail on his exposure to herbicides in Thailand.  In a February 2013 Notice of Disagreement and a May 2013 VA Form 9, the Veteran reports that while at Phu Mu he had to perform security duty/perimeter patrols because the station had no military police.  Furthermore, in the same documents, the Veteran describes how he and others had to mix and spray chemicals around the station. 

In light of the Veteran having provided more detail about his herbicide exposure, the Board determines a remand is necessary to allow for the Veteran's information to be forwarded to JSRRC or for another formal finding of insufficient evidence to be made.
Additionally, the Veteran has stated that he received chemotherapy, from the Columbia, Missouri, VA Medical Center, for lung cancer, which was diagnosed in 2011.  While a review of the claims file reveals some records of VA treatment related to the Veteran's lung cancer there are only a few.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It appears likely that there are some outstanding VA treatment records.  On remand, VA must undertake efforts to acquire outstanding VA treatment records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).
   
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from VA facilities for treatment of lung cancer from January 1, 2011 to the present.

2. Once item (1) is completed, attempt to verify the Veteran's claimed exposure to herbicides through JSRRC, per current M21-1MR provisions. Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent while performing his duties at the communication station at Phu Mu, Thailand.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If the Veteran's more detailed allegation in combination with the other evidence of record is still insufficient to formulate a request within JSSRC guidelines, a memorandum of formal finding to that effect should be prepared and associated with the claims file. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response to it before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




